Title: de Bure Frères to Thomas Jefferson, 1 October 1818
From: de Bure Frères
To: Jefferson, Thomas


            
              Monsieur
               paris ce 1er 8bre 1818.
            
            quoique nous ayions reçu de bonne heure la note des livres que vous desiriez avoir cette année, cependant il ne nous a pas été possible de vous les procurer tous, et nous avons été obligés de faire venir d’angleterre le grabe, dont il n’existoit pas un seul exemplaire a paris. nous avons egalement été obligés de differer l’envoi, pour des livres d’allemagne, mais nous n’avons pas voulu le faire plus longtemps de crainte de la mauvaise Saison. nous esperons, Monsieur, que vous recevrez votre caisse en bon etat, elle est emballée avec bien du Soin, et nous l’avons recommandée a M Beasly, votre consul au havre. nous attendons en ce moment un envoi d’allemagne, peut etre s’y trouvera-t-il quelques articles encore pour vous, dans ce cas, Monsieur, nous les garderons pour l’année prochaine. il vous paroitra extraordinaire qu’il y ait des livres francais que nous n’ayions pas pu vous envoyer, mais malgré les recherches que nous avons faites, il n’a pas été possible de les trouver.
            nous n’avons pas osé, Monsieur, vous envoyer sans vous en prevenir, le xenophon de M Gail, que vous nous demandiez, cet ouvrage forme 10 volumes in 4o dont le prix est de 180 francs, mais encore il n’est pas tout a fait fini, si vous le desirez l’année prochaine nous le mettrons dans votre envoi.
            nous vous donnons ici, Monsieur, la facture  de notre envoi, ainsi que l’emploi de l’argent que vous nous avez envoyé, nous vous sommes maintenant redevables de la somme de ƒ 203.75c que nous gardons a votre disposition, ou bien qui sera en a compte sur votre demande de l’année prochaine. nous oublions Monsieur de vous dire que M gail n’a point imprimé de xenophon in 8oon ne trouve pas non plus séparément les scholia de didyme sur homere, il faudroit pour les avoir prendre l’homere, imprimé par les Elzeviers ou ces scholia se trouvent. cet homere qui est parfaitement imprimé, forme 2 volumes in 4o, souvent reliés en un seul, et vaut de 60 a 72 francs.
            
              nous avons l’honneur d’étre, Monsieur, Vos tres humbles et tres obeissants Serviteurs
              de Bure freres.Libraires du Roi, et de la Bibliotheque du Roi.
            
            
            Editors’ Translation
            
              
                Sir
                Paris 1 October 1818.
              
              Although we received in good time the list of books you wished to obtain this year, we have been unable to procure them all and were obliged to have the Grabe, of which not a single copy could be found in Paris, sent from England. We were also forced to postpone sending you the package until now because we were awaiting books ordered from Germany, but we did not want to delay any longer for fear of the wintry season. We hope, Sir, that you will receive your box in good condition. It was carefully wrapped, and we entrusted it to Mr. Beasley, your consul at Le Havre. At the moment we are waiting for a package from Germany, which may contain a few more items for you. If so, Sir, we will hold them for next year. You may think it strange that we were unable to send you some of the French books, but despite our searches they could not be found.
              Sir, without consulting you first we did not dare send the Xenophon of Mr. Gail that you requested. This work consists of 10 quarto volumes and its price is 180 francs, but it is not yet completely finished. If you want, we will include it in next year’s shipment.
              We include herein, Sir, the invoice for the package we sent you as well as an account of the money you sent us.  We now owe you the sum of 203.75 francs and will  hold it  either at your disposal or as an advance on your order for next year. We forgot, Sir, to tell you that Mr. Gail has not printed a Xenophon in octavo. A separate printing of Didymus’s scholia on Homer cannot be found either. To get them it would be necessary to obtain the Homer printed by the Elzevirs, in which these annotations can be found. This Homer, which is perfectly printed, consists of 2 volumes in quarto, often bound as one volume, and is worth from 60 to 72 francs.
              
                We have the honor to be, Sir, your very humble and very obedient servants
              	de Bure Frères.Booksellers to the king, and to the royal library.
              
            
          